Name: Council Regulation (ECSC, EEC, Euratom) No 1793/79 of 9 August 1979 adjusting the weighings applied to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 79 Official Journal of the European Communities No L 206/ 1 I (Acts whose publication is ob/igiitoty) COUNCIL REGULATION ECSC, EEC, EURATOM) No 1793/79 of 9 August 1979 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities necessary, will be taken in the light of a more thorough examination of these problems before the end of 1979 , HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1979 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be provisionally laid down as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities , Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom , ECSC) No 259 /68 ('), and last amended by Regulation (Euratom , ECSC, EEC) No 3085/78 (2 ), and in particular Articles 64, 65 (2) and 82 of the Staff Regulations and the first paragraph of Article 20 together with Article 64 of the conditions of employment, Having regard to the proposal from the Commission , Whereas , by reason of the appreciable rise in the cost of living which has taken place since Regulations (Euratom , ECSC, EEC) No 3084/78 (3 ) and (Euratom , ECSC, EEC) No 3086/78 (4 ) came into force during the second half of 1978 in a number of countries where officials and other servants of the European Communities are employed , the weightings applied to the remuneration and pensions of officials and other servants should be adjusted with effect respectively from 1 January and 1 April 1979 ; Whereas, owing to existing circumstances and tech ­ nical difficulties connected with the new rules for the transfer of part of remuneration to a country other than the country of employment and with main ­ taining a balance between purchasing powers in the various countries of employment, weightings should be laid down provisionally by deducting a rate which corresponds to the lowest rate of development of the cost of living in the Member States , it being under ­ stood that a final decision , with retroactive effect if Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom Canada Japan Switzerland USA Greece Turkey 102-1 1 37-5 78-3 1 33-7 142-2 1 56-3 102-1 94-0 148-4 136-3 144-6 76-3 1 35-2 170-9 446-2 2 . With effect from 1 January 1979 , the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be provisionally laid down as shown below for the Community country in which the person entitled to the pension declares his home to be : Belgium 102.1 Denmark 137.5 Germany 78-3 France 133.7 (') OJ No L 56, 4 . 3 . 1968 , p. 1 . ( 2 ) OJ No L 369, 29 . 12 . 1978 , p. 6 . ( 3 ) OJ No L 369 , 29 . 12 . 1978 , p. 1 . ( ¢*) OJ No L 369 , 29 . 12 . 1978 , p. 8 . No L 206/2 Official Journal of the European Communities 14 . 8 . 79 Ireland 142.2 Italy 156.3 Luxembourg 102.1 Netherlands 94.0 United Kingdom 148.4 Belgium 102.1 Denmark 110-0 Germany 98-7 France 95.8 Ireland 61-7 Italy 74-9 Luxembourg 102-1 Netherlands 99.8 United Kingdom 64-4 If a person entitled to a pension declares his home to be in a country other than those listed above , the weighting applicable to the pension shall be that pro ­ visionally laid down for Belgium . Article 2 1 . With effect from 1 April 1979 the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be provisionally laid down as follows : Belgium 102.1 Denmark 110.0 Germany 98.7 France 95.8 Ireland 61.7 Italy 74-9 Luxembourg 102-1 Netherlands 99.8 United Kingdom 64-4 Canada 85.6 Japan 167.5 Switzerland 118.2 USA 88.1 Greece 90.7 Turkey 106.9 Spain 87.0 Portugal 73-0 Venezuela 111.8 If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that pro ­ visionally laid down for Belgium . 3 . With effect from 1 April 1979 , the weightings applicable to the pensions and allowances referred to in the third paragraph of Article 3 of Regulation (Euratom , ECSC, EEC) No 3086/78 shall be those indi ­ cated in Article 1 (2) of this Regulation . Article 3 From 1 July 1979 the amounts given in Article 4 of Regulation (EEC, Euratom , ECSC) No 260/68 (') shall be multiplied by a weighting of 113.2395 . Article 4 Article 5 of Regulation (Euratom , ECSC, EEC) No 3084/78 is hereby repealed with effect from 1 January 1979 . Article 1 of Regulation (Euratom , ECSC, EEC) No 3086/78 is hereby repealed with effect from 1 April 1979 . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . With effect from 1 April 1979 , the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be provisionally laid down as below for the Community country in which the person entitled to the pension declares his home to be : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1979 . For the Council The President M. O'KENNEDY (') OJ No L 56, 4 . 3 . 1968 , p. 8 .